



COURT OF APPEAL FOR ONTARIO

CITATION: Davidson (Re), 2021 ONCA 387

DATE: 20210603

DOCKET: C68883

Simmons, Gillese and Huscroft JJ.A.

IN THE MATTER OF:  Roberte Davidson

AN APPEAL UNDER PART XX.1 OF THE
CODE

Meaghan McMahon, for the appellant

Michael Dineen, for the respondent,
    Attorney General of Ontario

Marie-Pierre Pilon, for the respondent,
    Person in Charge of The Royal Ottawa Mental Health Centre

Heard and released orally: May
    27, 2021 by video conference

On appeal against the disposition of the Ontario Review Board dated,
    October 20, 2020.

REASONS FOR DECISION

[1]

We reject the appellants submission that in imposing
    a detention order with community living privileges, the Ontario Review Board (the
    Board) erred in failing to adequately consider the option of a conditional
    discharge.

[2]

Although the Boards analysis on this issue was brief,
    we are satisfied that, read fairly, the treating psychiatrists opinion supported
    the Boards conclusion that a detention order was the least onerous, least
    restrictive disposition and that the Board relied on that opinion in making its
    disposition.

[3]

The psychiatrists opinion included factors such
    as the appellants poor insight into her illness (schizoaffective disorder,
    bipolar type), lack of awareness of her symptoms and ambivalence to taking
    medication. In accordance with the terms of the immediately preceding
    disposition, a June 2019 detention order with community living privileges, the
    appellant progressed to living in her own apartment as of March 2020. She was
    readmitted to The Royal Ottawa Mental Health Centre (the Hospital) in April
    2020 but released within 20 days. We consider that the disposition imposed by
    the Board can be viewed as a stepping-stone to a conditional discharge,
    assuming a period of stability.

[4]

As for the appeal of the Boards disposition
    concerning the temporary restriction of liberty in April 2020, we conclude the contested
    issues surrounding the practicalities of readmitting the appellant to the
    Hospital are moot and unlikely to arise again because they were rooted in early
    stage COVID-19 protocols. That said, the Boards reasons properly alerted the Hospital
    that, in future, where a patient is admitted from the community having recently
    been assessed by her treating physician, the clinical opinion of the doctor
    should be taken into account. The Boards reasons sufficiently put the Hospital
    on notice that reliance on a blanket policy and the failure to make an
    individual assessment in this type of case could lead to unjustified
    restrictions of liberty.

[5]

The appeal is therefore dismissed.

Janet
    Simmons J.A.

E.E.
    Gillese J.A.

Grant
    Huscroft J.A.


